             Case 8:18-cv-03019-GJH Document 67 Filed 09/11/20 Page 1 of 2




                                                                                                Joseph C. Gratz
                                                                                          415-376-6407 (direct)
                                                                                           415-362-6666 (main)
                                                                                        jgratz@durietangri.com

September 11, 2020

VIA ECF

The Honorable George J. Hazel
United States District Court
District of Maryland
6500 Cherrywood Lane
Suite 445A
Greenbelt, MD 20770

Re: American Chemical Society et al. v. ResearchGate GmbH
    Case No. 8:18-cv-03019-GJH

Dear Judge Hazel:

Pursuant to Local Rules 104.13 and 105.11 and Section 5 of the Stipulated Protective Order in this case,
ResearchGate submits this interim sealing motion to seal its Opposition to Plaintiffs’ Motion for a
Protective Order submitted herewith.

Plaintiffs filed an Interim Sealing Motion simultaneously with their Motion for a Protective Order on the
grounds that their Motion for a Protective Order and supporting papers involve information that is
commercially sensitive and confidential to Plaintiffs, and documents that were produced by Elsevier and
designated Confidential or Highly Confidential – Attorneys’ Eyes Only. (Pls.’ Interim Sealing Mot. at
1-2, ECF No. 61.)

ResearchGate’s Opposition to Plaintiffs’ Motion for a Protective Order involves the same and additional
information relating to Plaintiffs and their communications with non-parties. ResearchGate’s opposition
involves documents produced by Elsevier and ACS and designated by them as either Confidential or
Highly Confidential – Attorneys’ Eyes Only. This information is important to ResearchGate’s
subpoenas and to its Opposition to Plaintiffs’ Motion for a Protective Order. Plaintiffs have asserted
that this information is confidential and commercially sensitive and must be sealed. (Pls.’ Mot. for
Protective Order at 1-2, ECF No. 61.) ResearchGate does not at this time object to Plaintiffs’ assertions
of confidentiality, commercial sensitivity, and the need for sealing. Accordingly, and pursuant to the
Protective Order entered here, ResearchGate respectfully requests that its Opposition to Plaintiffs’
Motion for a Protective Order be sealed.
             Case 8:18-cv-03019-GJH Document 67 Filed 09/11/20 Page 2 of 2
Honorable George J. Hazel
September 11, 2020
Page 2

Respectfully submitted,


/s/ Joseph C. Gratz
Joseph C. Gratz
                                                ___/s/ Toyja E. Kelley_________________
                                                Toyja E. Kelley (Federal Bar No. 26949)
                                                SAUL EWING ARNSTEIN & LEHR LLP
                                                500 E. Pratt Street, Suite 900
                                                Baltimore, MD 21202-3133
                                                410-332-8600
                                                410-332-8862 (facsimile)
                                                Toyja.kelley@saul.com

                                                Attorneys for ResearchGate GmbH



cc:    Counsel of Record (via ECF and E-mail)
